Citation Nr: 1019066	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for retroactive Department of Veterans Affairs 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of 38 U.S.C.A. Chapter 35 prior to January 30, 
2007.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
The appellant is the Veteran's son.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 administrative 
determination from the Regional Office (RO) Education Center 
in Muskogee, Oklahoma, which found that the appellant was not 
entitled to DEA benefits under Chapter 35 prior to January 
30, 2007. 


FINDINGS OF FACT

1.  The appellant is the son of the Veteran and was born in 
September 1983.

2.  In a December 24, 2003 rating decision, the RO determined 
that basic eligibility for DEA benefits was established, 
effective July 12, 2002.

3.  On January 21, 2004, notification of DEA eligibility was 
provided.

4.  VA first received the appellant's claim for Chapter 35 
benefits on January 30, 2008.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to January 30, 
2007.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), with 
implementing regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.316(a) (2009)), describes VA's duty 
to notify and assist claimants in substantiating claims for 
VA benefits.

However, in a case such as this one, where the pertinent 
facts are not in dispute and the law is dispositive, there is 
no additional information or evidence that could be obtained 
to substantiate the claim.  Thus, the VCAA is not applicable.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). 
 
As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA. 

Eligibility for Retroactive DEA Benefits

The appellant is the Veteran's son and was born in September 
1983.  The RO determined that basic eligibility for DEA 
benefits was established in a December 24, 2003 rating 
decision, effective July 12, 2002.  Notification of DEA 
eligibility was provided to the Veteran on January 21, 2004.  

VA first received the appellant's claim for Chapter 35 
benefits on January 30, 2008.  In February 2008, the VA 
provided a letter to the appellant, notifying him that he 
could choose the beginning date of eligibility to DEA 
benefits, which would run for eight (8) years from the 
beginning date.  The letter stated eligibility could begin 
any day from July 12, 2002 through January 21, 2004.  The 
letter also noted receipt of information from the appellant's 
school showing attendance from August 26, 2002 to May 9, 
2008.  The letter informed the appellant that VA was unable 
to pay for training more than one year prior to the date the 
claim was received, unless the claim was received within one 
year of the appellant's initial eligibility for DEA benefits.  
As the appellant's claim was not received until January 30, 
2008, or more than one year after initial eligibility arose, 
therefore, benefits could not be paid for training earlier 
than January 30, 2007.  In a February 2008 response, the 
appellant chose a beginning date of January 21, 2004.  In 
March 2008, the RO provided the appellant with an 
administrative letter explaining again that benefits could 
not be paid prior to January 30, 2007, or one year prior to 
the date the appellant's claim for DEA benefits was received, 
because the appellant's application was not received within 
one year of the rating decision establishing eligibility to 
DEA benefits.  The appellant appealed that determination.

The appellant argues that he should be awarded retroactive 
DEA benefits because he was unaware of his eligibility for 
such benefits until December 2007.  In this regard, the Board 
notes that, for the purposes of educational assistance under 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 
(2009).  Here, the appellant appears to have met the 
conditions for eligibility, although sufficient information 
to confirm such eligibility has not been included in the 
claims file of record.  Thus, for the purpose of this 
decision, the Board will presume such eligibility. 
 
When a person eligible to receive educational assistance 
under Chapter 35 enters or reenters into training, the 
commencing date of his or her award of educational assistance 
will be determined as follows: (1) If the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date of award 
of educational assistance is the latest of: (i) The beginning 
date of eligibility as determined by 38 C.F.R. § 21.3041(a) 
or (b) or by 38 C.F.R. § 21.3046(a) or (b), whichever is 
applicable; (ii) One year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); (iii) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (iv) The effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 
21.4131(d)(1) (2009). 
 
It is not disputed that the appellant's application for 
Chapter 35 benefits was received by VA earlier than January 
30, 2008.  The act of enrolling in an approved school is not 
an informal claim.  38 C.F.R. § 21.1029(d)(ii)(4) (2009). 
 
Generally, payment of Chapter 35 benefits is precluded 
earlier than one year before receipt of the claim for 
benefits.  Since the appellant's application for education 
benefits was received on January 30, 2008, payment of Chapter 
35 benefits normally would be prohibited prior to January 30, 
2007. 
 
However, the Board observes that on November 1, 2000, the 
President signed into law the Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 
114 Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. 
§ 5113.  The Board notes that the statutory amendments to 38 
U.S.C.A. § 5113 were intended to make the effective date 
provisions for the award of DEA benefits less restrictive.  
Specifically, the statute provides for retroactive payment of 
DEA benefits in cases where an application is filed within 
one year after the issuance of an initial rating decision 
that establishes the existence of a veteran's service- 
connected total disability permanent in nature; and also 
provides that the effective date for an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(b) and (c).  

Here, the Board finds that the preponderance of the evidence 
is against the claim for payment of Chapter 35 benefits prior 
to January 30, 2007.  As noted above, the record shows that 
his claim was first received on January 30, 2008-well more 
than a year after the RO's rating decision establishing 
eligibility to DEA benefits.  Thus, the exception set out at 
38 U.S.C.A. § 5113 does not apply, and the appellant's 
commencing date can be no earlier than one year before the 
date of his claim.

The Board has considered the appellant's argument to the 
effect that he was unaware of his eligibility for DEA 
benefits prior to December 2007 and, therefore, should be 
awarded benefits from an earlier date.  However, as 
discussed, VA regulations prohibit a retroactive award for 
more than one year from the date of the claim.  38 C.F.R. § 
21.4131.  Moreover, in Morris v. Derwinski, 1 Vet. App. 260, 
265 (1991) the Court clearly noted that the U.S. Supreme 
Court has routinely held that everyone dealing with the 
federal government is charged with knowledge of federal 
statutes and lawfully promulgated agency regulations.  Thus, 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 
385 (1947). 

In addition, the Board notes that in a similar case where the 
appellant began and completed certain educational endeavors 
without claiming assistance from VA, the Court held that the 
Secretary was precluded from reimbursing the appellant for 
his educational expenses without first putting VA on notice 
that such expectation existed, i.e., by filing an 
application.  Erspamer v. Brown, 9 Vet App 507, 510-11 
(1996).  The Court remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  Id at 509.  While the Board sympathizes with the 
difficulties the appellant experienced in pursuing his 
education, there is no evidence that his studies were impeded 
or interrupted due to financial reasons or lack of DEA 
benefits.  Also, there is no evidence that the appellant had 
an expectation VA would pay for his education when he 
undertook his course of study, prior to his application for 
Chapter 35 benefits.  Rather, the first evidence of such an 
expectation consists of his January 30, 2008 claim.

The Board has carefully reviewed the entire record in this 
case and concludes that as a matter of law the application 
for retroactive benefits prior to January 30, 2007 is denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, where 
as here, the law rather than the facts is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.


ORDER

Eligibility for retroactive Department of Veterans Affairs 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of 38 U.S.C.A. Chapter 35 prior to January 30, 
2007 is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


